DETAILED ACTION
Status of the Application
	Claims 1-6 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2018-0058952 filed on 05/24/2018. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/KR2019/004961 filed on 04/24/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 11/16/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1, 4, 6 is objected to due to the recitation of “3-HP” and “1.3-PDO”.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least 
Claim 1 is objected to due to the recitation of “gene encoding glycerol kinase”, “gene encoding glycerol dehydrogenase”, “gene encoding glycerol dehydratase”, “gene encoding reactivase”, “gene encoding 1,3-PDO oxidoreductase”, and “gene encoding aldehyde dehydrogenase”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the terms be amended to recite “gene encoding a glycerol kinase”, “gene encoding a glycerol dehydrogenase”, “gene encoding a glycerol dehydratase”, “gene encoding a reactivase”, “gene encoding a 1,3-PDO oxidoreductase”, and “gene encoding an aldehyde dehydrogenase”.  Appropriate correction is required.
Claim 2 is objected to due to the recitation of “gene encoding aldehyde dehydrogenase”.  Since the term has been previously defined, it is suggested the terms be amended to recite “gene encoding the aldehyde dehydrogenase”.  Appropriate correction is required. 
Claim 3 is objected to due to the recitation of “gene encoding a glycerol facilitator”, “gene encoding glycerol kinase”, and “gene encoding glycerol dehydrogenase”.  Since the terms have been previously defined, it is suggested the terms be amended to recite “gene encoding the glycerol facilitator”, “gene encoding the glycerol kinase”, and “gene encoding the glycerol dehydrogenase”.  Appropriate correction is required.
Claim 4 is objected to due to the recitation of “gene encoding glycerol dehydratase”, “gene encoding glycerol reactivase”, and “gene encoding 1,3-PDO oxidoreductase”.  Since the terms have been previously defined, it is suggested the terms be amended to recite “gene encoding the glycerol dehydratase”, “gene encoding the glycerol reactivase”, and “gene encoding the 1,3-PDO oxidoreductase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-6 dependent thereon) is indefinite in the recitation of “a mutant microorganism having deleted or attenuated….production ability and producing …from glycerol, in which…a gene encoding 1,3-PDO oxidoreductase are introduced into Corynebacterium glutamicum, and a gene encoding aldehyde dehydrogenase is deleted or attenuated from the Corynebacterium glutamicum” for the following reasons.  As written, it is unclear as to whether the claim is limiting the mutant microorganism to a C. glutamicum cell that expresses the genes of (i)-(v) and has a deletion in an endogenous gene encoding an aldehyde dehydrogenase.  For examination purposes, it will be assumed that the claim is directed to a C. glutamicum cell that has been genetically modified by introducing the genes recited and by deleting or attenuating an endogenous gene encoding an aldehyde dehydrogenase. Correction is required. 
Claim 2 is indefinite in the recitation of “NCgl0049, NCgl0157, Ncgl0437, NCgl0463, NCgl0521, NCgl0523, NCgl0900, NCgl2272, NCgl2578, NCgl2619 and NCgl2698” for the following reasons.  The terms recited appear to refer to old locus tags in C. glutamicum
Claims 3 and 4 are indefinite in the recitation of “glpF”, “glpK”, “glpD”, “pduCDEG” and “yqhD” for the following reasons. The terms as written, appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for E. coli genes (glpF, glpK, glpD, and yqhD) and K. pneumoniae (pduCDEGH), the use of this nomenclature for genes encoding proteins of identical function in other organisms  may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the organism from which these genes derive to those that use the same nomenclature.   For examination purposes, it will be assumed that claims 3 and 4 are duplicates of claim 1.  If Applicant’s intended limitation is the E. coli glpF gene, E. coli glpK gene, E. coli glpD gene, E. coli yqhD gene, and the K. pneumoniae pduCDEG operon, the claim should be amended accordingly.  Correction is required. 
Claim 5 is indefinite in the recitation of “genes are overexpressed by a strong promoter…” for the following reasons.  The term “overexpressed” is a relative term and the claim fails to provide a standard or reference point for ascertaining the requisite degree (e.g., overexpressed compared to what?).  For examination purposes, it will be assumed that the claim recites “genes comprise a strong promoter selected from the group consisting of…”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-6 are directed in part to (I) a C. glutamicum cell that has been genetically modified by (i) introducing a genus of genes encoding  glycerol facilitators having any structure, a genus of  genes encoding glycerol kinases having any structure, a genus of genes encoding glycerol dehydrogenases having any structure, a genus of genes encoding glycerol dehydratases having any structure, a genus of genes encoding glycerol reactivases having any structure, and a genus of genes encoding  1,3-PDO oxidoreductases having any structure, and (ii) attenuating a gene encoding an aldehyde dehydrogenase by any method, and (II) a method to produce 1,3-propanediol by culturing said C. glutamicum cell.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied 
	There is no actual structural limitation with regard to the members of the genera of genes required by the claims.  While the specification in the instant application discloses the structure of a limited number of species of the genus of genes required by the claims, it provides no clue as to the structural elements required in any gene encoding the proteins recited, nor does it teach which structural elements of the genes disclosed are required in any gene encoding glycerol facilitators, glycerol kinases, glycerol dehydrogenases, glycerol dehydratases, glycerol reactivases, or  1,3-PDO oxidoreductases. No disclosure of a structure/function correlation has been disclosed that would allow one of skill in the art to recognize which genes encode the recited proteins. 
There is no limit as to the methods one could use to attenuate the recited genes.  The claims require a potentially large genus of unknown methods to attenuate a gene, such as (a) mutations in the regulatory region of a gene, (b) the expression of unknown genes which encode proteins that act as expression repressors, (c) the use of compounds that could inhibit expression of a gene, and (d) the use of antisense nucleic acids of unknown structure that block the expression of said gene. While the specification and/or the art disclose disruption or deletion of a gene to attenuate the expression of a gene,  the specification fails to disclose other methods to attenuate a gene. The specification is completely silent with regard to the structural elements in the regulatory region of the genes recited that need to be modified to obtain changes in expression, the structure/identity of compounds that could inhibit expression of the recited genes, the structure/identity of other genes which encode repressors of the 
 	The claim encompasses genera of genes which are structurally unrelated.  A sufficient written description of a genus of polynucleotides may be achieved by a recitation of a representative number of polynucleotides defined by their nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genera of genes required by the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of each of the genera recited,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that  the few species disclosed are representative of the structure of all the proteins encoded by the genera of genes recited in the claims.
	Due to the fact that the specification only discloses a single species for each genus of genes recited,  and the lack of description of any additional species by any relevant, identifying characteristics .   

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a C. glutamicum cell that has been genetically modified by (i) introducing the E. coli glpF gene, the E. coli glpK gene, the E. coli glpD gene, the E. coli yqhD gene, and the K. pneumoniae pduCDEG operon, and (ii) disrupting an endogenous gene encoding an aldehyde dehydrogenase that comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 56, 57, 59, 60, 61, 62, 63, 65, 66, 67, and 68, and a method to produce 1,3-propanediol, wherein said method comprises (a) culturing said C. glutamicum cell in a glycerol-containing medium, and (b) collecting said 1,3-propanediol, does not reasonably provide enablement for (I)  a C. glutamicum cell that has been genetically modified by (i) introducing any gene encoding a glycerol facilitator, any gene encoding a glycerol kinase, any gene encoding a glycerol dehydrogenase, any gene encoding a glycerol dehydratase, any gene encoding a glycerol reactivase, and any gene encoding a 1,3-PDO oxidoreductase, and (ii) attenuating a gene encoding an aldehyde dehydrogenase by any method, or (II) a method to produce 1,3-propanediol by culturing said C. glutamicum cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-6 are so broad as to encompass (I)  a C. glutamicum cell that has been genetically modified by (i) introducing any gene encoding a glycerol facilitator, any gene encoding a glycerol kinase, any gene encoding a glycerol dehydrogenase, any gene encoding a glycerol dehydratase, any gene encoding a glycerol reactivase, and any gene encoding a 1,3-PDO oxidoreductase, and (ii) attenuating a gene encoding an aldehyde dehydrogenase by any method, and  (II) a method to produce 1,3-propanediol by culturing said C. glutamicum cell.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the extremely large number of genes of unknown structure as well as unknown methods to attenuate a gene encompassed by the claims.   In the instant case, the specification enables a C. glutamicum cell that has been genetically modified by (i) introducing the E. coli glpF gene, the E. coli glpK gene, the E. coli glpD gene, the E. coli yqhD gene, and the K. pneumoniae pduCDEG operon, and (ii) disrupting an endogenous gene encoding an aldehyde dehydrogenase that comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 56, 57, 59, 60, 61, 62, 63, 65, 66, 67, and 68, and a method to produce 1,3-propanediol, wherein said method comprises (a) culturing said C. glutamicum cell in a glycerol-containing medium, and (b) collecting said 1,3-propanediol.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the E. coli glpF gene, the E. coli glpK gene, the E. coli glpD gene, the E. coli yqhD gene, and the K. pneumoniae pduCDEG operon as working examples. However, the specification fails to provide any clue as to the structural elements required in any gene encoding glycerol facilitators, glycerol kinases, glycerol dehydrogenases, glycerol dehydratases, glycerol reactivases, or  1,3-PDO oxidoreductases. No disclosure of a structure/function correlation has been disclosed that would allow one of skill in the art to recognize which genes encode the recited proteins. 
While the specification discloses disruption or deletion of a gene to attenuate the expression of a gene,  the specification fails to disclose other methods to attenuate a gene. The specification fails to disclose the structural elements in the regulatory region of the genes recited that need to be modified to 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The nucleotide sequence of the coding region of a polynucleotide determines the  structural and functional properties of the protein it encodes.  Similarly, the amino acid sequence of a protein determines its structural and functional characteristics.  While the art discloses a limited number of glycerol facilitators, glycerol kinases, glycerol dehydrogenases, glycerol dehydratases, glycerol reactivases, and  1,3-PDO oxidoreductases, as well as their corresponding coding genes, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any protein having the desired functional characteristics, or the structure of its corresponding gene.  In addition, the art does not provide any teaching or guidance as to which are the structural features required for the desired functional characteristics, or the degree of structural variability among the members of the genus.  At the time of the invention there was a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and the unpredictability associated with determining a priori the effect of even small structural changes to a protein’s activity.   For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 
Neither the specification nor the art provide additional information as to the structural elements in the regulatory regions of the recited genes which can be modified to reduce expression, or how these structural elements should be modified to obtain the desired level of expression.  In addition, neither the specification nor the art provide any information as to the identity/structure of transcription/translation modulators for the recited genes, such as proteins or nucleic acids which can modulate expression.  As taught in the art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms.  Zhou et al. (Cell Mol Life Sci 63(19-20):2260-2290, 2006) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions.  Kozak (Gene 234:187-208, 1999) while describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4).  Thus, the art appears to suggest the unpredictability of determining the factors which would lead to expression modulation for a specific gene without further experimentation.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of polynucleotides or  polypeptides to find the desired polynucleotide or polypeptide.  Also, it was not routine in the art at the time of the invention to screen by a trial and error process for all possible proteins, nucleic acids or chemical compounds which can serve as transcription/translation inhibitors of the recited genes, or all possible mutations in the regulatory region of a gene to determine which ones result in attenuated expression of the desired gene.   In the absence of (a) a rational and predictable scheme for to selecting those genes most likely to have the desired functional features, (b) a rational and predictable scheme for selecting those genetic modifications, chemicals, proteins or nucleic acids that would result in the attenuation of the desired gene, (c) a correlation between structure and attenuated expression, and/or (c) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of genes, proteins, genetic modifications and compounds to enable the entire scope of the claimed invention. 
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, the high degree of unpredictability of the prior art in regard to accurate determination of function based on structure, and their effect on function, and the high degree of unpredictability of the prior art in regard to gene expression regulation, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
A C. glutamicum cell that has been genetically modified by (i) introducing the E. coli glpF gene, the E. coli glpK gene, the E. coli glpD gene, the E. coli yqhD gene, and the K. pneumoniae pduCDEG C. glutamicum cell in a glycerol-containing medium, and (b) collecting said 1,3-propanediol, appear to be allowable over the prior art of record.

Art of Interest
Li et al. (Metabolic Engineering 70:79-88, 2022) disclose in a post-filing publication a C. glutamicum cell for the production of 1,3-propanediol, wherein said C. glutamicum cell has been genetically engineered to (i) express the K. pneumoniae pduCDEGH operon and the E. coli yqhD gene (page 83, left column, page 80,  Bacterial strains and plasmids-page 81, right column), and (ii) delete the endogenous ald gene to reduce the formation of the byproduct 3-hydroxypropionic acid (page 83-84; Figure 4, MBP02).   
Huang et al. (Scientific Reports 7:42246, 2017, pages 1-10; cited in the IDS)  disclose a C. glutamicum cell for the production of 1,3-propanediol, wherein said C. glutamicum cell has been genetically engineered to express the K. pneumoniae pduCDEGH operon, the E. coli yqhD gene and the E. coli glpF gene (page 3).  Rittman et al. (Applied and Environmental Microbiology 74(20):6216-6222, 2008) teach a C. glutamicum cell that is able to use glycerol as the only carbon source, wherein said C. glutamicum cell has been transformed with the E. coli glpK gene, the E. coli glpD gene and the E. coli glpF gene (Abstract).  Neither Huang et al. not Rittman et al. teach or suggest the deletion of an endogenous aldehyde dehydrogenase to reduce the production of 3-hydroxypropionic acid.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 11/2022